EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Michael Leary on 2 October 2022.

The application has been amended as follows: 

Claims 2-5, 8 and 9 are all amended to begin with the word –The- instead of “A”. For example, all the indicated claims are amended following this example:
	“Claim 2. [[A]] The joining method according to claim 1, wherein ….[as previously presented].”

Claims 12 -20  are cancelled.
	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-5 and 8-9 are allowed.  All rejections have been overcome and are withdrawn.  The invention as claimed is not obvious over the prior art, and specifically not over the closest prior art of Haack, Gstӧhl, Blankenship, Peters, Hasui and Schmidt. 
Regarding the currently amended independent claim, the prior art does not teach or find obvious “ generating an ignition tip on the one of the first joining surface or the second joining surface, wherein the plasma used in the cleaning process is also used to generate the ignition tip, the plasma locally melting the one of the first joining surface or the second joining surface and forming the ignition tip;” and then the arc welding is done via that created ignition tip.  As noted in the rejection, many of the elements separately are conventional, such as cleaning with plasma (Haack), or arc welding (Blankenship),  using plasma for cleaning or penetrating a workpiece (Peters), or even igniting ends of workpieces (such as in Schmidt).  However, the claim as amended describes a thorough method whereby the plasma gas with the tungsten electrode that is used to clean is the same as the gas that is used to create the ignition tip protrusion, the ignition tip that is going to be used in the arc welding process.  While, separately, the elements may be conventional, it would not be obvious to perform this precise method based on the conventional limitations that are found piecemeal within different references within the art, because the current method relies on the relationship between the elements, and not just their mere existence, thus even combining them would not achieve this invention as claimed, and could only be done through improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761